Citation Nr: 1204664	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  11-04 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim for hypertension.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim for a kidney disorder.

3.  Entitlement to service connection for hypertension, to include as secondary to the service-connected post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for a kidney disorder, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 1970. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The RO has characterized the Veteran's claim for service connection for hypertension as involving service connection secondary to the service-connected PTSD.  Claims for service connection for hypertension and a kidney disorder were previously finally denied in rating decisions dated in, respectively, June 2003 and August 2008.  

In this regard, VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which he or she might be awarded service connection for a claimed disability.  See Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000); see also Bielby v. Brown, 7 Vet. App. 260, 262 (1994).  In the present case, the Board finds it must consider all possible theories for service connection for the claimed hypertension and kidney disorders, including direct and secondary service connection, and whether hypertension and kidney problems may be the result of aggravation of a non-service connected disorder by a service-connected disorder.

Thus, the question of whether new and material evidence has been received is one that must be addressed by the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim]; see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

The issues have thus been recharacterized as on the front page of this decision.

The issues of service connection for hypertension, to include as secondary to the service-connected PTSD, and for a kidney disorder, to include as secondary to hypertension, addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed June 2003 rating decision denied service connection for hypertension.

2.  Service personnel records were received since the June 2003 rating decision that were not previously of record and are relevant to the claim.

3.  In addition, other evidence received since the June 2003 rating decision-including the Veteran's statements that, as a hospital corpsman (HM) he dispersed salt tablets to himself and other service members which had a negative impact on his blood pressure, and that his blood pressure readings were borderline during active service, representing a pre-hypertensive condition at discharge-by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.

4.  An unappealed August 2008 rating decision declined to reopen the previously denied claim for kidney problems.

5.  The evidence received since the August 2008 rating decision-including the Veteran's own statements that, as a hospital corpsman (HM) he dispersed salt tablets to himself and other service members which had a negative impact on his blood pressure, and that his blood pressure readings were borderline during active service, representing a pre-hypertensive condition at discharge which would have had a negative impact on kidney function-by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for kidney problems.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision, which most recently denied entitlement to service connection for hypertension, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2011).

2.  The evidence received subsequent to the June 2003 is new and material, and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a),(c) (2011).

3.  The August 2008 rating decision, which most recently denied entitlement to service connection for kidney problems is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2011).

4.  The evidence received subsequent to the August 2008 rating decision is new and material, and the claim for service connection for kidney problems is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken on the above-noted issue herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the Veteran in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet App. 321, 328 (1999). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In the June 2003 rating decision, the RO denied the Veteran's claim for service connection for hypertension on the grounds that there was no evidence of a causal connection between currently treated hypertension and active military service, or that hypertension had been manifested within the first year following discharge from active military service.  

In the August 2008 rating decision, the RO declined to reopen the previously denied claim for service connection for a kidney disorder on the grounds that service medical records showed no evidence of kidney disease.  The rating decision confirmed a previous, January 2008, rating decision in which the RO acknowledged that service treatment records were not available to review, but that the medical evidence demonstrated that the Veteran's then-diagnosed kidney problems were the result of nonservice-connected diabetes.  Medical treatment records did not show a continuity of treatment for kidney problems from the Veteran's discharge from active service in 1970, or any other evidence of a causal link between active service and the currently diagnosed kidney problems.

The Veteran was informed of these decisions in letters dated, respectively, in June 2003 and August 2008.  The Veteran did not file an appeal as to either of these decisions, and therefore, they became final.  

The unappealed June 2003 and August 2008 rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  As explained above, the Veteran's claims for service connection may only be reopened if he submits new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e., after June 2003 as concerns the claimed hypertension and after August 2008 as concerns kidney problems] evidence bears directly and substantially upon the specific matter under consideration. 

In reviewing the evidence added to the claims folder since the previous denials, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claims for hypertension and kidney problems.  In pertinent part, the Veteran has offered his own statements that his military occupational specialty was as a hospital corpsman, or HM, in the Medical Detachment at Parris Island between March 1967 and September 1968.  He stated that part of his duties were to dispense salt tablets to himself and the other service members to combat heat stroke.  In addition, he was qualified to measure blood pressure.  He stated that his blood pressure measurements were borderline during his service, but he did not require medication and therefore, no entry was made in his record.  He stated that he believes his blood pressure measurement at discharge, 120 over 82, is indicative of a pre-hypertensive condition.  

The Veteran has further made statements as to his observation and understanding of medical literature indicating that there is a relationship between PTSD and hypertension, and between hypertension and kidney problems.  He argues that although he was not service-connected for PTSD until relatively recently, he nonetheless had the condition at the time of the stressful events that he experienced during active military service.  However, PTSD was not recognized at the time of his discharge or for many years later.  He argues that the condition nonetheless contributed to his development of hypertension from that time to the present, and that his hypertension, in turn, contributed to the development of kidney problems.

The Board notes that service personnel records confirm that the Veteran was trained as a hospital corpsman, and that he was assigned as a HN to Marine Corps Recruiting District, Parris Island until September 1968.  An enlisted performance evaluation shows that he was assigned to the Medical Detachment at Parris Island and that he worked as a ward corpsman, evaluation ward, neuropsychiatric section from March 1968 to August 1968.  It is noted that he was recommended for promotion to HM3, or hospital corpsman, third class, prior to events that eventually led to his reassignment as a postal clerk seaman (PCSN) on board the USS Sampson (DDG-10).

These records were received in September 2005, subsequent to the June 2003 rating decision.  In and of themselves, these records provide a sufficient basis upon which to reopen the previously denied claim for service connection for hypertension.  See 38 C.F.R. § 3.156(c) (2011).  These records were present in the claims file at the time of the August 2008 rating decision.  Also at the time of the August 2008 rating decision, the Veteran then observed that he believed his kidney condition was the result of salt tablets taken during active service.  However, what is different since August 2008, is that the Veteran has argued that his training provided him the medical expertise, and his service as an HM particularly at Parris Island, provided him the opportunity to know that his blood pressure had been elevated to a pre-hypertensive state, in part due to the salt tablets but also aggravated by PTSD, and that the hypertension led to or aggravated the kidney problems. 

As noted above, evidence must be presumed credible unless it is inherently incredible or consists of statements beyond the competence of the person making them.  See Justus, et al., supra.  However, in this case, the Board observes that the Veteran is a credible witness.  He had the medical training requisite to monitor and measure blood pressure.  In addition, dispensing medication is consistent with the duties of an HM.  

In addition, service connection for PTSD was granted in an October 2010 rating decision, which is subsequent to the June 2003 and August 2008 rating decisions.

Accordingly, the record now contains medical evidence of a causal link, or nexus, between the diagnosed hypertension and his active service and between the diagnosed kidney problems and his active service.  

The new evidence shows that the Veteran's diagnosed hypertension may have had its onset during active military service or shortly after his discharge, or that it may have been aggravated by the now-service connected PTSD.  The new evidence further shows that the Veteran's diagnosed kidney problems may have a causal link either to active military service or to a service-connected disability.  This evidence, in particular the Veteran's statements that he had elevated blood pressure during active service that constituted a pre-hypertensive condition, that his hypertension was aggravated by his now service-connected PTSD, and that his kidney problems may have been aggravated by his hypertension serves to fulfill the crucial, but heretofore missing, element of evidence of a nexus-when construed in a light most beneficial to the Veteran-between hypertension and active service, and between kidney problems and active service.  Thus, this evidence is so significant that it must be considered in order to fairly decide the merits of the claim.

Accordingly, the Board concludes that new and material evidence pertaining to the presence of hypertension and kidney problems related to active service has been submitted.  Reopening the previously denied claims for hypertension and kidney problems is warranted.


ORDER

The previously denied claim for service connection for hypertension is reopened.  To this extent only, the claim is granted.

The previously denied claim for service connection for kidney problems is reopened.  To this extent only, the claim is granted.


REMAND

The Veteran seeks service connection for hypertension, including as secondary to the service-connected PTSD, and for kidney problems, including as secondary to hypertension.

As noted above, service connection for PTSD was granted in an October 2010 rating decision, which is subsequent to the June 2003 and August 2008 rating decisions.

However, while it is conceded that the Veteran, as a HM, is qualified to observe blood pressure measurements and to detect elevated blood pressure, it is not obvious from the record that the Veteran is qualified to diagnose hypertension or kidney problems and provide a medical opinion linking these conditions to active military service or to other service-connected conditions.  

The Veteran has not been afforded a VA examination for to determine the nature, extent and etiology of his hypertension and kidney problems.  This must be done.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is directed.

1.  Ensure that all identified treatment records have been obtained.  In addition, obtain any and all VA treatment records from the Veteran's discharge in 1970 to the present that are not already of record.  

Take all follow-up actions indicated.  If the records cannot be obtained, inform the Veteran so that he may attempt to obtain them himself.  Identify the specific records not obtained, explain the efforts used to obtain them, and describe any further action to be taken with respect to the claims.  See 38 C.F.R. § 5103A(b)(2) (West 2002).

2.  Following completion of the above, afford the Veteran VA examinations by the appropriate specialists to determine the nature, extent, and etiology of his hypertension and kidney disorders.  All indicated tests and studies should be performed.  The claims folder, to include this remand, must be made available to the examiners to review, and the examination reports should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  Any and all cardiovascular and genito-urinary pathology must be diagnosed. 

The examiners are asked to offer the following opinions:

a) Is it at least as likely as not (50 percent or greater probability) that any cardiovascular pathology to include hypertension and genito-urinary pathology manifested had its onset during the Veteran's active duty or had its onset within the first post-service year;
b) Is the result of any incident of his active duty service;
c) Is the result of the service-connected PTSD or any other service-connected disabilities, to include aggravation (increase in severity beyond the natural progression of the disorder) of a nonservice-connected condition by a s service-connected condition.
d) In the case of the claimed kidney problems, and if it is determined that hypertension is etiologically related to either the Veteran's active military service or his service-connected PTSD (or any other service-connected disabilities), the examiner is asked to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed genito-urinary disability is the result of the hypertension, including aggravation (increase in severity beyond the natural progression of the disorder) of a nonservice-connected condition by a service-connected condition.

If a service-connected disability or disabilities aggravates or aggravate (i.e., permanently worsens) a cardiovascular condition to include hypertension and/or kidney problems, the examiners should identify the percentage of disability or disabilities which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale must be provided for all opinions expressed.  If the examiners are unable to offer any of the requested opinions, it is essential that the examiners each offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Advise the Veteran in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

4.  To help avoid future remand, ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


